PER CURIAM.
In this workers’ compensation case, claimant appeals from the Labor and Industrial Relations Commission’s decision denying him compensation. He contends “there was not sufficient competent evidence in the record to warrant the making of the award.”
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*56The judgment is affirmed pursuant to Rule 84.16(b).